Citation Nr: 1532219	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-22 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling prior to March 5, 2015, and 70 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1966 to December 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which in relevant part, granted service connection for PTSD and assigned a 50 percent disability evaluation effective December 5, 2008.  Then in a March 2015 rating decision, the RO increased the disability evaluation to 70 percent disabling effective March 5, 2015.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 5, 2015, the Veteran's PTSD was at most productive of occupational and social impairment with reduced reliability and productivity.  

2.  Beginning March 5, 2015, the Veteran's PTSD was at most productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.    



CONCLUSIONS OF LAW

1.  Prior to March 5, 2015, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2014).

2.  Beginning March 5, 2015, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2009, prior to the April 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate PTSD.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected PTSD since he was last examined in March 2015.  See 38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

PTSD

The Veteran essentially contends that his PTSD is more disabling than contemplated by the current 50 percent evaluation prior to March 5, 2015, and 70 percent evaluation thereafter. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, the RO has staged the Veteran's ratings by assigning an initial 50 percent evaluation prior to March 5, 2015, and 70 percent thereafter. 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2014).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2014).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.   The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to PTSD, for which service connection has been established, the record shows an additional diagnosis of depression, which is not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected depression.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD. 

A December 2008 VA treatment record noted that the Veteran got into trouble with his anger as his last physical altercation was two week before.  He was hypervigilant, and had startle response.  He felt he chased his sons away; he was very harsh.  The clinician noted that the Veteran was cooperative, open, honest, normal feelings, and intact thoughts.  

A December 2008 VA treatment record noted that the Veteran was well-groomed, open, engaging, cooperative, and articulate.  His cognition (orientation, memory, specific function when relevant) was intact; there were no perceptual disturbances; thought process and content were coherent; and mood and affect were constricted, pleasant, and appropriate.  There were no suicidal or homicidal ideations.  Insight and judgment were fair.  
  
Another December 2008 VA treatment record noted that that the Veteran had no history of suicide attempt or violence.  He had been married for 38 years and got along with his wife but did not have too many friends.  He worked full-time.  On mental status evaluation, he was alert and attentive, his speech was of normal rate/rhythm, language was intact, mood was euthymic, and affect was flat.  He had no perceptual disturbances.  His thought process and association were normal and coherent, and he had no unusual thought content.  Insight was good, judgment was good, memory was intact, and fund of knowledge was average.  The clinician noted that the Veteran had trouble with sleep and anger, and was guarded about opening up.  The Veteran was not a danger to himself or others.  

The January 2009 examination report for VA purposes noted that the Veteran was married and his wife was supportive of him, and he was in contact with two of his four children.  He had no social life as he isolated himself and had no friends.  The Veteran stayed at home most of the time with his wife.  He was working as a truck driver, his relationship with his supervisors was okay, but he had a poor relationship with his co-workers and had no relationship with them.  

On evaluation, the examiner noted that the Veteran was oriented times four; his appearance, hygiene, behavior were all appropriate.  His eye contact was good, and his affect and mood were abnormal.  His mood was constricted, and he was depressed.  The examiner also indicated that the Veteran had impaired impulse control and unprovoked irritability, but denied any violence at that time.  Communication was guarded, speech was normal, and concentration was fair.  He denied panic attacks, he was suspicious about people, but there was no history of delusions or hallucinations.  He denied any obsessional rituals.  There was no form of thought disorder but his judgment was poor when he was angry.  His
abstract thinking was intact, and his memory was mildly abnormal.  He denied suicidal or homicidal ideation.  

The examiner indicated that the Veteran had problems with social and interpersonal relationships that were quite limited.  He had interference with his recreational and leisurely pursuits.  He struggled with his family role functioning and did not speak with two of his children, but he was able to manage his self-care.  His PTSD symptoms, especially his anger, interfered with his work environment, relationships, friendship, and he had severely constricted his life to accommodate this problem.  The Veteran was able to manage his own funds, and had occasional interference with activities of daily living.  The Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  He had no difficulty following commands, and did not appear to pose any threat of danger or injury to himself or others at that time.  The examiner diagnosed PTSD and assigned a GAF score of 50.  

A February 2009 VA treatment record noted that the Veteran had gotten into a physical alteration the weekend before but gave the man a verbal warning and suggestions to back off before defending himself, whereas in the past he would have immediately hit the man.  Speech and general behavior were baseline; cognition was intact; there were no perceptual disturbances; thought process and content were coherent; mood and affect were constricted but pleasant; and insight and judgment were improving.  PTSD was assessed, and a GAF score of 50 was assigned.  

Another February 2009 VA treatment record noted that the Veteran was insightful with normal feelings, and good mood.  PTSD was assessed.  

An April 2009 VA treatment record noted that speech and general behavior was at baseline, cognition was intact, and without perceptual disturbances.  His thought process and content were coherent, mood and affect was broader, and insight and judgment were good.  Diagnoses of PTSD and depression were noted, and a GAF score of 50 was assigned.  

The March 5, 2015, VA examination report noted that the Veteran continued to suffer daily variable PTSD symptoms, to include nightmares and intrusive thoughts.  He avoided thoughts, conversations, feelings, or external cues related to military trauma.  His mood was anxious, and there was an emotional detachment and negative view of the world.  He was also irritable, had poor sleep, and engaged in reckless behavior.  The Veteran remained married to his spouse and stated that his marriage was the "best thing that ever happened to me."  He had four adult children and his relationship with two of them was good but did not communicate with two of them.  Additionally, it was noted that he avoided people as they aggravated him and he got angry.  He had been in a lot of fights in the past, and he reported that he had fist fights and verbal confrontations since the last examination.  The Veteran further indicated that he did not leave the house often and he had no friends outside of the relationship with his spouse because he did not trust anyone and was suspicious of others.  He continued to be hypervigilant in his home.  He left a volunteer position driving elderly people due to conflict with a coworker.  He reported that he liked to garden, he went to the shooting range two to three times a month, he fed the homeless once a month but there was very little communication, but his primary activities were reading and gardening.

The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  It also showed that the Veteran's PTSD symptoms were depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran was polite and cooperative, with an anxious mood and congruent affect.  He did not demonstrate psychosis; and he denied suicidal and homicidal ideation.  

Based on the evidence, the Board finds that the Veteran's disability has not been manifested by symptoms in excess of those contemplated by the current disability evaluations.  

Prior to the March 5, 2015, the Veteran's disability did not more nearly approximate a 70 percent disability.  Although he did not have a social life, did not have contact with two of his four children, and did not get along with his co-workers; he maintained a long term marriage, had a good relationship with his two other children and got along with his supervisor okay.  Difficulty in establishing and maintaining relationships is contemplated in the current 50 percent rating, as opposed to an inability to establish and maintain effective relationships (contemplated by a 70 percent rating) which is not present in this case.  Additionally, the Veteran's thought process, cognition, and speech were consistently normal, as was his hygiene and appearance.  As to the reported mild memory problems, hypervigilance, and mood disturbances, these symptoms are contemplated by the current 50 parent evaluation.  Significantly, the Veteran consistently denied suicidal ideation; he did not demonstrate obsessional rituals which interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a work-like setting).  

As to impaired impulse control, the Board recognizes that the Veteran reports being involved in fist fights and verbal altercations during this period.  The March 2015 VA examiner had the opportunity to consider the Veteran's reports of fist fights and verbal confrontations in concert with all of the Veteran's other symptoms.  In determining the overall impact of the disability, the examiner determined that the symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This is the same finding made by the examiner in January 2009.  Such impairment is in line with a 50 percent rating.  Given the above, the Board finds that prior to March 5, 2015 the effects of the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity than occupational and social impairment with deficiencies in most areas.  A higher 70 percent rating is not warranted for the period prior to March 5, 2015.  

Moreover, the Veteran's GAF scores of 50 are congruent with a 50 percent evaluation.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  

Likewise, for the period beginning March 5, 2015, the Board finds that an evaluation in excess of the current 70 percent rating is not warranted.  There is simply no evidence of total occupational and social impairment.  The record does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  As indicated by the March 2015 VA examiner, none of the Veteran's PTSD symptoms rise to the level of impairment contemplated by a 100 percent rating.  His avoidance of military trauma, anxious mood, irritability, poor sleep, reckless behavior, anger, suspiciousness, hypervigilance, and other symptoms are contemplated by the current 70 percent evaluation.  Notably, the Veteran got along well with his wife of many years and two of his children, he volunteered, and he had hobbies.  Again, the March 2015 examiner had the opportunity to consider all of the Veteran's symptoms and determined that his PTSD was productive of occupational and social impairment with reduced reliability and productivity.  This is in keeping with a 50 percent rating; not a 70 or 100 percent rating.  Thus, the Board finds that the level of disability is not commensurate with a 100 percent rating. 

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  With regard to PTSD, the Veteran's isolation and avoidance behaviors; anger; suspiciousness; anxiety; depression; mild memory loss; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; sleep impairment, and impaired impulse control are adequately considered in the ratings assigned for the specific periods.  The Board further notes that the General Rating Formula for Mental Disorders is not limited to certain symptoms and instead contemplates any psychiatric symptom affecting occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442.  Thus, the Board finds that the severity and symptomatology of the Veteran's PTSD is contemplated by the established criteria found in the rating schedule.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication that the Veteran has additional symptoms that have not been attributed to a specific service-connected disability or that in combination cause an exceptional circumstance.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.






      (CONTINUED ON NEXT PAGE)
      
      
ORDER

Entitlement to an increased evaluation for PTSD, initially rated as 50 percent disabling prior to March 5, 2015, and 70 percent disabling thereafter is denied




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


